DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/21/2020, 5/22/2020, 8/14/2020, and 2/11/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because:
-Shading of Figure 6 should be removed as per 37 CFR 1.184(m) the use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility and in this instance, since the shading does not aid in understanding the invention and only makes the drawing less legible, it should be removed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 9 is objected to because of the following informalities:  
-Claim 9, lines 1-2 recite “A clinch block configured to the distal end of a clinch arm pivotally connected at a proximal end of the clinch arm to a pneumatic stapling tool” but this would be better recited as “A clinch block configured to be disposed on a distal end of a clinch arm, the clinch arm is pivotally connected at a proximal end to a pneumatic stapling tool”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, lines 1-2 recite “each staple leg track has a bottom portion, a forward curved portion and a rearward curved portion”. This limitation renders the claim indefinite as it is unclear as to what “forward” and “rearward” are referring to in this instance. Specifically, these terms are viewed as relative terms and are not claimed within a point of reference such that one can readily determine the intended scope of such terms. Therefore, since the terms are relative without a point of reference, this limitation is viewed as ambiguous. 
Regarding Claim 9, line 1 recites “the distal end of a clinch arm”, however, this limitation renders the claim indefinite as “the distal end” lacks antecedent basis within the claim and it is therefore unclear what end is being referred to.
Regarding Claim 12, lines 1-2 recite each “staple leg track has a bottom portion, a forward curved portion and a rearward curved portion”, however, this limitation renders the claim indefinite as it is unclear as to what “forward” and “rearward” are referring to given the relative nature of the terms and since there is no point or direction to reference, it is unclear what these terms are intending to encompass. Note the explanation given with respect to claim 5 above.
Claims 6, 7, 10, 11, and 13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above and do not further clarify the indefinite limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Reckelhoff (US Patent 6,237,827-cited in IDS).

Regarding Claim 1, Reckelhoff discloses a clinch staple mechanism (“clamping and staple forming mechanism”/ “anvil and clamping mechanism”; Col 2, line 67 through Col 3, line 1 and Col 3, lines 35-37; Figures 2-6) comprising:
 a pivoting base (toggle assembly 21; see Figure 3) configured to be pivotally connected (at 22 via 21a) to a pneumatic stapling tool (1; Figure 1) configured to dispense staples (42; Figures 8-13; see abstract) each staple having a crown (42a) and a pair of staple legs (42c, 42d; Col 5, lines 45-46; note 42d is shown as a leg but referenced in the disclosure as “42b”), 
wherein the crown (42a) is disposed in a crown direction (As shown in Figure 8);
a clinch arm (27) pivotally connected (via link 36) to the pivoting base (21) at a proximal end of the clinch arm (27; Col 4, lines 28-40); and
a clinch block (31) disposed on a distal end (via support 30) of the clinch arm (27)  wherein the clinch block (31) is configured to bend the staple legs (42c, 42d) in a direction perpendicular to the crown direction (42a; see Col 5, lines 35-46 which discloses the clinching and bending of the staples at an angle relative to the crown and based on Figure 8 and the disclosure, the legs are clearly bent in an upward direction which is perpendicular to the plane in which the crown resides; further note Col 5, lines 47-56 that since the staple legs are bent in an outward direction relative to the crown, the staple legs can be viewed as being bent in a direction perpendicular to the crown although the resultant leg does not extend perpendicularly to the crown; also see “38” shown in Figures 6-7 which clearly shows a curved contour of the pockets 41; therefore, since the legs are bent in both an outward and an upward direction, it is clear that the clinch block is configured to bend the staples as claimed).  

Regarding Claim 2, Reckelhoff discloses the clinch block (31) has a curved profile configured to direct the staple legs (42c, 42d) in the direction perpendicular to the crown direction (of 42a; see Col 5, lines 40-43 which disclose the curved profile which reorients the ends of the staple legs back in the upward direction as shown in Figure 8; see also “38” shown in Figures 6-7 which clearly shows a curved contour of the pockets 41).  

Regarding Claim 3, Reckelhoff discloses wherein the clinch block (31) further includes a pair of parallel staple leg tracks (“two pockets”) following the curved profile (see Col 5, lines 57-61 disclose that multiple pockets 41 could be used for each leg and in the configuration as disclosed for the singular pocket and note that in order to “accomplish the same result” of the legs being parallel (Col 5, lines 54-56), the pockets which would form tracks would have to be parallel).  

Regarding Claim 4, Reckelhoff discloses the pair of parallel staple leg tracks (formed by “two pockets) are a pair of parallel grooves (formed by “two pockets” of the configuration of “pocket 41”; Col 5, lines 54-61).  

Regarding Claim 8, Reckelhoff discloses an air supply attachment (valve 45) configured to be attached to the pneumatic stapling tool (1) and receive air therefrom (Col 4, lines 49-53); and a pivot actuating air cylinder (of piston 16) configured to receive air from the air supply attachment (45) and configured to cause pivoting of the distal end of the clinch arm (27) towards the pneumatic stapling tool (1; Col 4, line 56 through Col 5, line 5).  

Regarding Claim 9, Reckelhoff discloses a clinch block (anvil 31; Figure 1) configured to the distal end of a clinch arm (27) pivotally connected at a proximal end (at 27a) of the clinch arm (27) to a pneumatic stapling tool (1 via 27a and toggle assembly 21) configured to dispense staples (42; Figures 8-13) each staple (42) having a crown (42a) and a pair of staple legs (42c, 42d), wherein the crown (42a) is disposed in a crown direction (see Figure 8),
wherein the clinch block (31) comprises: 
a curved profile (“curved bottom” extending between ends 41c and 41d; Col 5, lines 40-42) configured to bend the staple legs (42c, 42d) in a direction perpendicular to the crown direction (see Col 5, lines 35-46 which discloses the clinching and bending of the staples at an angle relative to the crown and based on Figure 8 and the disclosure, the legs are clearly bent in an upward direction back into the work which is perpendicular to the plane in which the crown resides; further note Col 5, lines 47-56 that since the staple legs are bent in an outward direction relative to the crown, the staple legs can be viewed as being bent in a direction perpendicular to the crown although the resultant leg does not extend perpendicularly to the crown; also see “38” shown in Figures 6-7 which clearly shows a curved contour of the pockets 41; therefore, since the legs are bent in both an outward and an upward direction, it is clear that the clinch block is configured to bend the staples as claimed).  

Regarding Claim 10, Reckelhoff discloses the clinch block (31) further includes a pair of parallel staple leg tracks (“two pockets”) following the curved profile (see Col 5, lines 57-61 disclose that multiple pockets 41 could be used for each leg and in the configuration as disclosed for the singular pocket and note that in order to “accomplish the same result” of the legs being parallel (Col 5, lines 54-56), the pockets which would form tracks would have to be parallel).  

Regarding Claim 11, Reckelhoff discloses the pair of parallel staple leg tracks are a pair of parallel grooves (formed by “two pockets” of the configuration of “pocket 41”; Col 5, lines 54-61).  
 
Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Maynard (US Patent 1,956,174-cited in IDS).
Regarding Claim 9, Maynard discloses a clinch block (38; Figure 1 and 5) configured to be disposed on a distal end of a clinch arm (i.e. 3; note this is merely intended use of the block and does not readily require a clinch arm) pivotally connected at a proximal end of the clinch arm (3) to a pneumatic stapling tool configured to dispense staples (i.e. “S”) each staple having a crown and a pair of staple legs (as depicted; note this is merely intended use of the block and does not readily require a pneumatic tool and the staples but given the structure the block is clearly capable of such use given its attachment to a similar stapling tool), wherein the crown is disposed in a crown direction, wherein the clinch block (38) comprises: a curved profile (note the circular profile shown in Figures 4-5 and further note the concave/curved profiles of grooves 55, 56, 60, 61 per Page 2, lines 132-134 and 145-148) configured to bend the staple legs in a direction perpendicular to the crown direction (see Figure 7; Page 3, lines 19-26).  

Regarding Claim 10, Maynard discloses the clinch block (38) further includes a pair of parallel staple leg tracks (60, 61; Page 2, lines 148-150) following the curved profile (Page 2, lines 132-134 and 145-148).  

Regarding Claim 11, Maynard discloses the pair of parallel staple leg tracks (60, 61) are a pair of parallel grooves (60, 61; Page 2, lines 148-150).  

 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reckelhoff (US Patent 6,237,827-cited in IDS).
Regarding Claims 3, 4, 10, and 11, assuming arguendo that the disclosed “two pockets” (41; Col 5, lines 57-61) of Reckelhoff cannot be reasonably viewed as a pair of parallel staple leg tracks, in the form of a pair of parallel grooves, following the curved profile, in which the examiner does not concede to, Reckelhoff teaches a pocket (41) with a curved profile (see Col 5, lines 40-42) and further teaches that the staple legs (42c, 42d) are formed substantially parallel to each other (See Col 5, lines 54-56), therefore, if one was to incorporate a pocket (viewed as a track and groove with curved profile) for each leg (42c, 42d) as further taught by Reckelhoff (Col 5, lines 57-61) , it would have been obvious to one of ordinary skill in the art at that time the invention was effectively filed to have arranged the pockets/tracks/grooves such that the two pockets are arranged in a parallel configuration in order to obtain the parallel configuration of the legs such that they do not interfere with one another as taught by Reckelhoff (Col 5, lines 54-61). 

Claims 5-7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reckelhoff (US Patent 6,237,827-cited in IDS), in view of Mecanique (FR 1397370A- see attached PDF for translation and line numbers), and in further view of Maynard (US Patent 1,956,174-cited in IDS).

Regarding Claims 5, 6, 12 and 13, Reckelhoff discloses essentially all elements of the claimed invention and further discloses  a staple leg track (i.e. pocket 41) includes a bottom portion, a forward curved portion and a rearward curved portion (See Col 5, lines 40-41 which discloses the bottom surface being curved between a forward end 41c and a rearward end 41d so there is clearly a bottom portion connecting forward and rearward portions), wherein the staple leg track (41) is configured to bend a respective staple leg (42c) following one of the forward curved portion (at 41d) in a direction away (i.e. upward-see Figure 8) from the proximal end (41a) of the clinch arm (27) and the rearward curved portion (ending at 41d) in a direction towards the proximal end of the clinch arm (27), wherein the bottom portion of the staple leg track (41) is configured to divert the staple legs (42c) into one of the forward curved portion (ending at 41c) and the rearward curved portion (ending at 41d).  
However, Reckelhoff does not disclose multiple tracks wherein each staple leg track (41) has a bottom portion, a forward curved portion and a rearward curved portion in arranged to carry out the function/staple manipulation as claimed. 
First, attention can be brought to the teachings of Mecanique. Mecanique teaches a stapling system for fastening wood workpieces (12, 13, 14; Figures 4-5) including clinching a staple (15; Figures 4-5) against an anvil (16) in a manner in which both staple legs are bent in a same direction perpendicular to a staple crown such that tips (17) of the staples form a loop and penetrate back into one of the wood workpieces (see Page 2, lines 63-72).
Second, attention can be brought to the teachings of Maynard. Maynard teaches another stapling tool (10; Figure 1) comprising a clinching arrangement including an anvil (38; see Figure 5) comprising parallel staple leg tracks (grooves 60, 61) to bend the staples (S; Figure 7) in a direction perpendicular to the staple crown, wherein one (60) of the tracks extends from a rearward end to a forward end such that it directs the staple towards the anvil at the rearward end and then away from the anvil at the forward end.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the clinch staple mechanism of Reckelhoff such that both staple legs bend in the same direction perpendicular to the staple crown as taught by Mecanique. By modifying Reckelhoff in this manner, the strength of the fastening of the workpieces can be increased as the fibers in the workpieces can be further tightened as taught by Mecanique (see Page 3, lines 81-83).
Attention can then be brought to the teachings of Maynard which includes the structural configuration of using grooves in an anvil to form bent staple legs as taught by Mecanique. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the clinch block Reckelhoff such that both staple leg grooves are embodied as taught by the grooves (specifically groove 60) of Maynard. By modifying Reckelhoff in this manner, the staple legs can be bent as exemplified by Mecanique such that fastening is strengthened.
Note with such a combination of teachings, the resultant staple leg tracks has a bottom portion, a forward curved portion and a rearward curved portion in arranged to function on the staple as claimed. Reckelhoff discloses the curved track/groove configuration, while Mecanique teaches both legs being bent in the same direction perpendicular to the crown to fasten two perpendicularly laid wood pieces and Maynard teaches a configuration of a groove (60) which forms the staple as claimed into the bent configuration as taught by Mecanique. One of ordinary skill in the art at the time in the invention was effectively filed would have modified the clinch block of Reckelhoff to include multiple grooves in the configuration of the groove (60) of Maynard in order to obtain a formed staple with the bending as taught by Mecanique given the motivations above. 

Regarding Claim 7, Reckelhoff, as modified, discloses the pneumatic stapling tool (1) and the clinch staple mechanism (“clamping and staple forming mechanism”/ “anvil and clamping mechanism”) are configured to clinch together a deck board having a deck board wood grain direction and a stringer board having a stringer board wood grain direction perpendicular to the deck board wood grain direction with the staple having a crown direction in the same direction as the stringer board wood grain direction and staple legs bent in the deck board wood grain direction (note that although Reckelhoff discloses use for stapling steel workpieces together, Reckelhoff is clearly capable of clinching together a deck board and a stringer board such as that of the Applicant’s invention).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Juilfs (US Patent 2,687,522) discloses a similar stapling tool with a staple clinching mechanism and two parallel extending staple legs tracks/grooves (see 95; Figure 12).
-Hamilton (US Patent 3,900,144) discloses a similar stapling tool with a staple clinching mechanism with two parallel extending staple legs tracks/grooves (see 68; Figure 3) which appear to be curved.
- Huang (US PGPUB 2017/0297188) discloses a fastening tool with a nail clinching mechanism (See Figure 10).
-DE 447735C teaches different clinch block configurations (Figures 4a-5f).
-Tidwell (US Patent 3,871,227) teaches use of curved surfaces to deform nail into workpiece.
-CH340043A teaches clinching two pieces of wood with a staple and bending the legs of the staple perpendicular to the crown thereof (see Figures 2-4).
-Paynter (US Patent 6,877,646) discloses a clinching apparatus including clinch blocks for bending fasteners.
-Shelton (US PGPUB 2018/0168598) and Esposito (US Patent 5,350,400) teaches a stapling apparatus for use in surgery which utilizes several different staple forming groove configurations in an anvil/clinch block.
-Huang (US PGPUB 2019/0329391) teaches an anvil with a curved surface for deforming fasteners. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        10/22/2021